 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4   RODNEY MOTT,                                                       Case No.: 2:16-cv-01949-JCM-EJY
 5                      Plaintiff,
                                                                                        ORDER
 6             v.
 7   The PNC Financial Services Group, Inc., et al.,
 8                      Defendants.
 9

10            Presently before the Court is Plaintiff Rodney Mott’s Motion to Seal Exhibits A, A-2, A-3,
11   A-4, A-5, A-6, B-1, B-2, B-3, B-4, B-5, B-6, B-10 and B-11 to Motion for Judgment on the Pleadings
12   and Summary Judgment Regarding Trojan’s Counterclaims, and Request for Judicial Notice (ECF
13   No. 197), and Plaintiff’s Motion to Seal Exhibits A, A-1, A-2, A-4, A-5, A-6, A-7, A-8, A-9, A-10,
14   A-13, A-14, and A-15 to Plaintiff’s Response to Motion for Summary Judgment; Plaintiff’s Motion
15   to Strike Exhibit 10 to Defendant’s Motion for Summary Judgment; and Plaintiff’s Motion for
16   Sanctions (ECF No. 209). 1 No oppositions were filed in response to either Motion. The Court finds
17   as follows.
18            Plaintiff requests leave of Court to file unredacted copies of the above Exhibits under seal.
19   Plaintiff claims that his financial “account numbers and home address,” either or both of which
20   appear on the Exhibits, “fall within the scope of the redaction rules.” ECF Nos. 197, 209 at 2. Rule
21   5.2(a)(4) of the Federal Rules of Civil Procedure states that “in an electronic or paper filing with the
22   court that contains an individual’s . . . financial-account number, a party . . . making the filing may
23   include only . . . the last four digits of the financial-account number.” Local Rule (“LR”) IC 6-1
24   further provides:
25            (a)     Parties must refrain from including—or must partially redact, where
              inclusion is necessary—the following personal-data identifiers from all documents
26

27   1
              The Court acknowledges that Judge Mahan granted Defendants’ Motion for Summary Judgment on April 3,
     2020. ECF No. 220. To preserve the integrity of the public record and for the reasons contained in this Order, the Court
28   grants Plaintiff’s Motion to Seal.
                                                               1
 1          filed with the court, including exhibits, whether filed electronically or in paper,
            unless the court orders otherwise: . . .
 2
                    (4)    Financial Account Numbers. If financial account numbers must be
 3                  included, only the last four digits of these numbers should be used.
 4                  (5)     Home Addresses. If a home address must be included, only the city
                    and state should be listed. . . .
 5
            (b)     A[n] . . . attorney making a redacted filing also may file an unredacted copy
 6          under seal. . . . This document must be retained by the court as part of the record
            until further court order. But the court may still require the party to file a redacted
 7          copy for the public record.
 8   In addition, LR IA 10-5 explains that:

 9          (a)     . . . papers filed with the court under seal must be accompanied by a motion
            for leave to file those documents under seal. . . . All papers filed under seal will
10          remain sealed until the court either denies the motion to seal or enters an order
            unsealing them. . . .
11
            (c)    An attorney . . . who files a document under seal must include with the
12          document either (i) a certificate of service certifying that the sealed document as
            served on the opposing attorneys . . . , or (ii) an affidavit showing good cause why
13          the document has not been served on the opposing attorneys[.]
14          A party seeking to file a confidential document under seal must not only file a motion to seal

15   but must also comply with the Ninth Circuit’s directives in Kamakana v. City and Cnty. of Honolulu,

16   447 F.3d 1172 (9th Cir. 2006). Because courts generally recognize a “right to inspect and copy

17   public records and documents, including judicial records and documents,” a party seeking to

18   maintain the secrecy of documents attached to dispositive motions, as here, must show compelling

19   reasons sufficient to overcome the presumption of public access. Id. at 1178, citing Nixon v. Warner

20   Commc’ns, Inc., 435 U.S. 589, 597 & n. 7 (1978). This right is justified by the interest of citizens

21   who “keep a watchful eye on the workings of public agencies.” Nixon, 435 U.S. at 598. Therefore,

22   if a sealing order is permitted, it must be narrowly tailored. Press–Enterprise Co. v. Superior Ct. of

23   Cal., Riverside Cnty., 464 U.S. 501, 512 (1984).

24          As previously stated, a party’s financial account numbers and home address are generally

25   protected from full disclosure in court filings. In compliance with Fed. R. Civ. P. 5.2(a) and LR IC

26   6-1, Plaintiff submitted redacted copies of the exhibits on to the public record and unredacted copies

27

28
                                                      2
 1   of these exhibits under seal. Pursuant to LR IA 10-5, Plaintiff filed the present Motions to Seal (ECF

 2   Nos. 197, 209), and his counsel entered affidavits alleging existence of good cause not to serve

 3   unredacted copies of the Exhibits (ECF Nos. 198, 210) on Defendants.

 4           Here, however, Plaintiff’s home address and his financial account number ending in “6330”

 5   have previously been filed in documents on the public record. For example, Plaintiff’s Exhibit B-6,

 6   attached to his Motion for Judgment on the Pleadings, Motion for Partial Summary Judgment, and

 7   Request for Judicial Notice, is identical to Defendants’ Amended Answer and its attached Exhibits.

 8   Compare ECF No. 38 and ECF No. 38-1 with ECF No. 195-14 (Ex. B-6). Defendants initially filed

 9   their Amended Answer and its companion Exhibits, containing Plaintiff’s home address and his full

10   financial account number ending in “6330,” over three years ago.

11           Defendants should not have filed these documents in their unredacted forms, but Plaintiff

12   should also have reviewed these documents for compliance with the Federal Rules of Civil

13   Procedure and the Local Rules before filing his Motions to Seal. In any event, compelling reasons

14   do not exist to seal the Exhibits in their entirety. All of Plaintiff’s Exhibits can be redacted to exclude

15   his home address and financial account numbers, leaving the remainder of the information available

16   for review. Plaintiff, therefore, properly omitted his home address and the beginning digits of his

17   financial account numbers from the redacted copies of the Exhibits he filed on the public docket,

18   and submitted the present Motions requesting leave of court to file the unredacted versions of these

19   Exhibits under seal.

20           Accordingly,

21           IT IS HEREBY ORDERED that Plaintiff’s Motion to Seal Exhibits A, A-2, A-3, A-4, A-5,

22   A-6, B-1, B-2, B-3, B-4, B-5, B-6, B-10 and B-11 to Motion for Judgment on the Pleadings and

23   Summary Judgment Regarding Trojan’s Counterclaims, and Request for Judicial Notice (ECF No.

24   197) is GRANTED. The redacted copies of these Exhibits shall remain on the public record and the

25   unredacted copies shall remain sealed.

26           IT IS FURTHER ORDERED that Plaintiff’s Motion to Seal Exhibits A, A-1, A-2, A-4, A-

27   5, A-6, A-7, A-8, A-9, A-10, A-13, A-14, and A-15 to Plaintiff’s Response to Motion for Summary

28
                                                        3
 1   Judgment; Plaintiff’s Motion to Strike Exhibit 10 to Defendant’s Motion for Summary Judgment;

 2   and Plaintiff’s Motion for Sanctions (ECF No. 209) is GRANTED. The redacted copies of these

 3   Exhibits shall remain on the public record and the unredacted copies shall remain sealed.

 4          DATED THIS 8th day of April, 2020.

 5

 6

 7                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     4
